DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on April 22, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Eleven (11) sheets of drawings were filed on January 5, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or render obvious an optical fiber, as defined by claim 1, comprising: 
a core region, the core region comprising silica glass doped with an alkali metal oxide, the core region having a radius r1 in the range from 3.0 μm to 10.0 μm and a relative refractive index profile Δ1 having a maximum relative refractive index Δ1max in the range from -0.15% to 0.30%; 
a cladding region surrounding and directly adjacent to the core region, the cladding region having a radius r4 in the range from 37.5 μm to 52.5 μm; 
a primary coating surrounding and directly adjacent to the cladding region, the primary coating having a radius r5, a spring constant хp, an in situ modulus in the range from 0.05 MPa to 0.30 MPa and a thickness r5 - r4 in the range from 20.0 μm to 40.0 μm; and 
a secondary coating surrounding and directly adjacent to the primary coating, the secondary coating having a radius r6 less than or equal to 100.0 μm, a Young's modulus greater than 1600 MPa and a thickness r6-r5 in the range from 15.0 μm to 30.0 μm.
Claims 2-27 depend from claim 1.
Bickham et al. (US 11,036,000 B2) is the closest art of record, sharing a common assignee and several common inventors.  Bickham et al. (US 11,036,000 B2) fails to disclose or reasonably suggest an optical fiber having the claimed combination of limitations set forth in claim 1, wherein Bickham et al. specifically does not disclose or suggest a primary coating having a thickness ranging from 20.0 to 40.0 micrometers and a secondary coating having a thickness ranging from 15 to 30 micrometers, as 
Bookbinder et al. (US 9,057,817 B2) discloses a lower diameter optical fiber, but fails to disclose or reasonably suggest an optical fiber having the claimed combination of limitations set forth in claim 1, specifically, the maximum relative refractive index Δ1max taught by Bookbinder et al. exceeds the range claimed in the present application.  See Figures 4 and 5 and column 24, lines 51-67).  Bookbinder et al. also suggests a cladding radius exceeding the claimed range (see column 6, lines 56-64).  There is no suggestion or motivation to modify the specific fiber structure disclosed by Bookbinder et al. to arrive at the unique combination of limitations that define the optical fiber of the present invention in claim 1 of the present application.
Bickham et al. (US 2014/0294355 A1) discloses an optical fiber wherein the cladding radius is 62.5 micrometers, which exceeds the claimed range of radii for the cladding of the present invention.  Additionally, the modulus of the secondary coating may be as low as 1200 MPa (see paragraph 22), as taught by Bickham et al., and Bickham et al. does not disclose or suggest the claimed thicknesses of the primary and secondary coatings of the present claim 1 (see paragraphs 13 and 16 of Bickham et al.).
Thus, the closest prior art known does not disclose or reasonably suggest an optical having the unique combination of structural limitations set forth in claim 1 of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874